Citation Nr: 0217781	
Decision Date: 12/09/02    Archive Date: 12/18/02

DOCKET NO.  01-02 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted 
to reopen a claim of entitlement to service connection for 
bilateral hearing loss.  

2.  Whether new and material evidence has been submitted 
to reopen a claim of entitlement to service connection for 
tinnitus.  

3.  Entitlement to an increased evaluation for residuals 
of a gunshot wound of the left leg, with Muscle Group XI 
involvement, currently evaluated as 20 percent disabling.  

4.  Entitlement to an increased evaluation for residuals 
of a gunshot wound of the right shoulder, with Muscle 
Group I involvement, currently evaluated as 10 percent 
disabling.  


(The issue of entitlement to service connection for 
tinnitus for will be the subject of a later Board of 
Veterans' Appeals  decision.)  

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
November 1945.  

This appeal arises from a September 2000 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas, which denied the veteran's request to 
reopen his claim for service connection for bilateral 
hearing loss and tinnitus and his claims for increased 
ratings for his residuals of gunshot wounds to the left 
leg and right shoulder.  

The Board is undertaking additional development on the 
issue of service connection for tinnitus pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it 
is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3, 105 (January 23, 2002) (to be codified at 
38 C.F.R. § 20.903.)  After giving the notice and 
reviewing your response to the notice, the Board will 
prepare a separate decision addressing this issue.  



FINDINGS OF FACT

1.  The RO denied service connection for bilateral 
defective hearing and tinnitus, in an August 1980 rating 
decision; the veteran was notified of that decision but he 
failed to submit a notice of disagreement within one year 
of receiving notice of that decision.  

2.  The additional evidence submitted in support of the 
veteran's application to reopen a claim of service 
connection for bilateral hearing loss and tinnitus bears 
directly and substantially upon the specific matter under 
consideration, is not either cumulative or redundant, and 
is significant enough that it must be considered in order 
to fairly decide the merits of the claims.  

3.  The veteran's bilateral hearing loss was first shown 
decades after service and the  competent medical evidence 
does not relate his current hearing loss to service.  

4.  The veteran's gunshot wound of the left leg with 
Muscle Group XI involvement is not productive of more than 
moderately severe disability.  

5.  The veteran's gunshot wound of the dominant right 
shoulder with Muscle Group I involvement is productive of 
moderately severe disability, to include loss of power, 
weakness and a lowered threshold of fatigue pain; it is 
not manifested by severe disability.  


CONCLUSIONS OF LAW

1.  The August 1980 rating decision denying service 
connection for bilateral defective hearing and tinnitus is 
final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§ 20.1103 (2002).  

2.  New and material evidence has been submitted to reopen 
the claims of entitlement to service connection for 
hearing loss and tinnitus.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. § 3.156(a) (2002).  

3.  Bilateral hearing loss disability was not incurred or 
aggravated in active military service, nor may it be 
presumed to have been incurred therein .  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2002).  

4.  The criteria for an evaluation in excess of 20 percent 
for residuals of a gunshot wound to Muscle Group XI of the 
left leg have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.7, 4.40, 4.41, 4.45, 4.56 and 4.73, 
Diagnostic Code 5311 (2002).  

5.  The criteria for an increased evaluation to 30 
percent, but no more, for residuals of a gunshot wound to 
Muscle Group I of the right shoulder have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 
4.41, 4.45, 4.56 and 4.73, Diagnostic Code 5311 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103. 5103A, 5107 
(West Supp. 2001)).  Regulations implementing the VCAA 
have now been published.  66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  The VCAA and implementing regulations 
eliminate the concept of a well-grounded claim and 
redefine the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The implementing regulations also redefine "new and 
material evidence" and clarify the types of assistance VA 
will provide to a claimant attempting to reopen a 
previously denied claim.  66 Fed. Reg. at 45,630 (to be 
codified at 38 C.F.R. §§ 3.156(a) and 3.159(c)).  However, 
those specific provisions are applicable only to claims 
filed on or after August 29, 2001.  66 Fed. Reg. at 
45,620.  They do not apply in the instant case as the 
claim to reopen was filed well before August 2001.  

A recent decision from the United States Court of Appeals 
for the Federal Circuit in Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002), held that § 3(a) of the VCAA (the 
duty to assist and duty to inform sections of the VCAA) 
was not intended to be given retroactive effect.  The 
recent decision in Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) concurred with this decision, stating 
that the decision in Dyment was plainly correct.  The 
recent decisions in Dyment and Bernklau conflict with a VA 
General Counsel opinion that remains in effect, and is 
binding on the Board.  VAOPGCPREC 11-2000 (Nov. 27, 2000).  

The Board observes that the VCAA appears to have left 
intact the requirement that a veteran must first present 
new and material evidence in order to reopen a previously 
and finally denied claim under 38 U.S.C.A. § 5108 before 
the Board may determine whether the duty to assist is 
fulfilled and proceeding to evaluate the merits of that 
claim.  See Jackson v. Principi, 265 F.3d 1366 
(Fed.Cir.2001).  It was specifically stated in the VCAA 
that nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in 38 U.S.C.A. § 5108.  See VCAA 
(codified as amended at 38 U.S.C.A. § 5103A(f) (West Supp. 
2002)).  It is noted that regulations adopted by VA 
implementing the VCAA include changes to the standard for 
determining new and material evidence under 38 C.F.R. 
§ 3.156(a), and provides for limited assistance to 
claimants seeking to reopen previously denied claims.  
VA's authority to provide such additional assistance is 
provided by 38 U.S.C.A. § 5103A(g) (West Supp. 2002) that 
states nothing in section 5103A precludes VA from 
providing such other assistance as the Secretary considers 
appropriate. However, these changes are applicable only to 
claims to reopen filed on or after August 29, 2001.  See 
Duty to Assist, 66 Fed. Reg. 45620, 45628-45629 (2001).  
Here, the veteran's claim was filed prior to August 29, 
2001, and, as such, these changes are not applicable in 
the instant case.  
The Board acknowledges that VBA Fast Letter No. 01-13 
(February 5, 2001), indicated that, in light of the VCAA, 
VA had a duty to obtain evidence from any new source 
identified by the claimant.  In any event, as the instant 
decision reopens the veteran's claims, it clearly triggers 
a duty to assist the veteran.  There is also a duty to 
notify the veteran as to what information and evidence he 
is responsible for, and what evidence VA must secure.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify and assist the veteran with his 
reopened claim for service connection for hearing loss is 
discussed below, following the analysis pertaining to the 
reopening of that claim.  As noted in the introduction to 
this decision, the Board will assist the veteran with the 
development of his reopened claim for service connection 
for tinnitus; therefore, appellate review of that issue 
will be deferred pending completion of that development.  

Factual Background.  On induction examination in September 
1942 the veteran's hearing acuity was measured as 20/20 in 
both ears.  On service separation examination in November 
1945 his hearing acuity was measured as 15/15 in both 
ears.  

A VA examination in April 1948 revealed the veteran was 
able to hear normal conversation from 20 feet away in both 
ears.  

In May 1980 the veteran filed a claim for service 
connection for hearing loss.  He stated he was treated for 
a hearing problem by a doctor on Ross Avenue in Dallas, 
Texas in 1957.  Since that time he had hearing problems, 
but could not afford treatment.  At that time he was 
receiving treatment at the VA Medical Center in Dallas.  




The RO obtained the veteran's VA medical records in August 
1980.  They included May 1980 record of an ear, nose and 
throat examination and an audiological evaluation.  On the 
audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
55
X
80
LEFT
5
5
45
X
60

Speech audiometry revealed speech recognition ability of 
88 percent in the right ear and of 92 in the left ear.  
The report of the examination noted the veteran had a two 
year history of noise exposure at an auto parts company.  
The veteran complained of low pitched tinnitus.  The 
assessment was the veteran had a sensorineural hearing 
loss with involvement of conversation frequencies, greater 
in the right than the left ear.  

The RO denied the claim for service connection for 
bilateral defective hearing and tinnitus in an August 1980 
rating decision.  In September 1980 the RO sent the 
veteran a letter which informed him his clam had been 
denied.  The veteran did not file a notice of disagreement 
with that determination within one year of the date of the 
letter notifying him his claim had been denied.  

In December 1989 the RO received the veteran's records of 
treatment from the VA Medical Center in Dallas.  They 
included records of the veteran's hospitalization in May 
1989 for assessment of the etiology of asymmetrical 
sensorineural hearing loss.  Auditory brain response (ABR) 
testing revealed wave V latency within normal limits for 
severity of the hearing loss at 4000 Hertz in the left 
ear.  There was poor waveform morphology to prolongation 
of wave V, which could be due to profound loss at 4000 
Hertz or a retrocochlear lesion in the right ear.  An ear, 
nose and throat progress note reveals the veteran had an 
asymmetric hearing loss with decreased discrimination, and 
was positive for reflex decay.  The ABR, serology and 
metabole studies were all non-diagnostic.  A computed 
tomography scan revealed no evidence of an 
intercanalicular acoustic neuroma, but did note a 
prominent vascular loop, which on a few cuts appeared to 
be inseparable and possibly pressing on the vestibular 
nerve.  The day after his release from the hospital an 
audiological evaluation was performed.  On the 
audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
55
X
100
LEFT
5
20
55
X
65

Speech audiometry revealed speech recognition ability of 
52 percent in the right ear and 80 percent in the left 
ear.

The veteran filed an application to reopen a claim for 
service connection for bilateral hearing loss in April 
2000.  In support of his claim the veteran submitted an 
audiological evaluation from a private otolaryngologist 
dated in February 2000.  He subsequently filed an 
application to reopen a claim for service connection for 
tinnitus in July 2000.  

The RO denied the veteran's application to reopen his 
claims for service connection for a bilateral hearing loss 
and tinnitus in a September 2000 rating decision.  The 
veteran appealed that rating action to the Board of 
Veterans Appeals (Board).  

In April 2001 the RO arranged for the veteran's hearing to 
be evaluated by VA.  The report of the hearing evaluation 
indicates the veteran did not provide consistent response 
which could be used for rating purposes on the 
audiological evaluation.  The VA ear, nose and throat 
examination report included a notation that the veteran 
served in combat in World War II and was exposed to noise 
while on active duty.  Subsequently the veteran complained 
of bilateral continuous tinnitus.  He also complained of 
having hearing loss since that time that was getting 
worse.  The veteran's records were reviewed.  The 
diagnosis was bilateral sensorineural hearing loss and 
constant bilateral tinnitus.  The VA examiner's opinion 
was that he could find nothing in the record to support a 
service connected hearing loss, especially since as early 
as 1980, the veteran had minimal high frequency hearing 
loss with a history of noise exposure while engaging in 
his normal occupation, and that was 35 years after his 
release from active duty.  

Relevant Laws and Regulations.  Generally, a final 
decision issued by an RO may not thereafter be reopened 
and allowed, and a claim based on the same factual basis 
may not be considered.  See 38 U.S.C.A. § 7105(c) (West 
1991).  The exception to this rule is 38 U.S.C.A. § 5108 
(West 1991), which states, in part, that "[i]f new and 
material evidence is presented or secured with respect to 
a claim which has been disallowed, the Secretary shall 
reopen the claim and review the former disposition of the 
claim."  See Thompson v. Derwinski, 1 Vet. App. 251, 253 
(1991).  

If no notice of disagreement is filed within the 
prescribed period, the action or determination shall 
become final and the claim will not thereafter be reopened 
or allowed, except as otherwise provided by regulation.  
38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

The regulations define new and material evidence as 
follows:

New and material evidence means 
evidence not previously submitted to 
agency decision makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it 
must be considered in order to fairly 
decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).

When a claim to reopen is presented, a two-step analysis 
is performed.  The first step is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  
See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en 
banc); see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 
1356, 1359-60 (Fed. Cir. 1998).  Second, if VA determines 
that the evidence is new and material, the VA may then 
proceed to evaluate the merits of the claim on the basis 
of all evidence of record, but only after ensuring that 
the duty to assist has been fulfilled.  See Winters v. 
West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing 
the analysis set forth in Elkins), overruled on other 
grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If 
the evidence is not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. § 3.303(a) (2001).  Service connection may also be 
granted on a presumptive basis for certain chronic 
disabilities, including sensorineural hearing loss, when 
they are manifested to a compensable degree within the 
initial post service year.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (2002).  

Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  Presumptive periods are 
not intended to limit service connection to diseases so 
diagnosed when the evidence warrants direct service 
connection.  38 C.F.R. § 3.303(d) (2002).  

Impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385(2002).  

Analysis.  In August 1980 the RO denied the veteran's 
claim for service connection for bilateral defective 
hearing and tinnitus.  The veteran did not appeal that 
decision and it became final.  38 C.F.R. §§ 3.104, 19.153 
(1980).  

The evidence submitted since the veteran's claim was 
denied in August 1980 includes May 1989 VA records of 
hospitalization for hearing loss.  Those records which 
include diagnostic testing to determine the etiology of 
the veteran's asymmetrical hearing loss are new evidence 
which is relevant to the issue of service connection for a 
bilateral hearing loss and tinnitus.  They are not 
duplicates of evidence previously in the claims folder.  
They contain not merely additional post service diagnosis 
of hearing loss, but new evidence related to the pathology 
of the veteran's hearing loss.  As such the records are 
not redundant or cumulative of evidence already in the 
claims folder.  

They are also material as they are highly probative of the 
issue of the etiology of the veteran's current hearing 
loss and tinnitus.  They relate directly to the issue of 
service connection for hearing loss and tinnitus.  

The Board has noted that the additional evidence also 
includes a recent VA examination of the veteran which does 
not relate the veteran's current hearing loss to his 
exposure to noise in service.  The Federal Circuit has 
clearly stated that new and material evidence does not 
have be of such weight as to change the outcome of the 
prior decision.  Hodge, supra at 1363.  It must only be so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.  

In this instance the diagnostic testing in May 1989 is of 
such significance that it must be considered in order to 
fairly decide the merits of the veteran's claims for 
service connection for tinnitus and hearing loss.  The 
evidence presented since the August 1980 rating decision 
is both new and material, within the meaning of the cited 
legal authority.  Accordingly, the veteran's claim for 
service connection for bilateral hearing loss and tinnitus 
is reopened.  

Service Connection for Bilateral Hearing Loss

The veteran is seeking service connection for a bilateral 
hearing loss claimed as due to noise exposure in service.  
The Board must first consider whether or not proceeding to 
consider the veteran's claim for service connection on the 
merits would result in prejudice to the veteran.  

In Bernard v. Brown, 4 Vet. App. 384 (1993), the United 
States Court of Appeals for Veterans Claims (Court) held 
that before the Board addresses in a decision a question 
that has not been addressed by the RO, it must consider 
whether the claimant has been given adequate notice of the 
need to submit evidence or argument, an opportunity to 
submit such evidence or argument, an opportunity to 
address the question at a hearing, and whether the 
claimant has been prejudiced by being denied those 
opportunities.  

In March 2001 the RO sent the veteran a letter informing 
him of the provisions of the VCAA.  The letter informed 
the veteran of the kind of evidence which was necessary to 
support his claim.  The RO also listed the evidence it had 
requested on his behalf.  Thus it is apparent that the RO 
has kept the veteran apprised of what he must show to 
prevail in his claim, and has generally informed him as to 
what information and evidence he is responsible for, and 
what evidence VA must secure.  Consequently, there is no 
further duty to notify.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The Board further notes that, having thus granted the 
appeal to the limited extent that the claim for service 
connection for hearing loss was reopened based on the 
submission of new and material evidence, due process 
requirements at this stage of the appellate process would 
next ordinarily have required the Board to remand this 
case to the RO to initially adjudicate the claim on the 
merits on the basis of a de novo review of the entire 
evidence of record, both old and new.  See Manio; Hodge; 
Elkins; Bernard v. Brown, 4 Vet. App. 384 (1993); and 
Curry v. Brown, 7 Vet. App. 59 (1994).  However, the Board 
finds that such remand is not necessary in this case, 
inasmuch as the veteran will not be prejudiced by the 
Board's decision on the merits of the claim.  Not only 
have the veteran and his representative in their 
contentions indicated that they clearly understand the 
nature of the evidence needed to substantiate the claim 
for service connection for hearing loss on the merits, the 
RO has also provided all of the relevant law and 
regulations for direct and presumptive service connection 
and adequately addressed the question at hand: whether the 
veteran's hearing loss is causally linked to service.  An 
examination was provided to address the question central 
to this particular issue: whether there is a causal 
relationship between current hearing loss and any incident 
of service.  The RO obtained the examination and a 
competent opinion and such was addressed in a supplemental 
statement of the case.  Taking these factors into 
consideration, there is no prejudice to the veteran in 
proceeding to consider the claim on the merits.   Bernard, 
supra.

As to a duty to provide an examination with an opinion, 
the Board notes that the question of whether the 
disability at issue exists is not in dispute.  The central 
question before the Board is whether there is competent 
evidence of a nexus between a current bilateral hearing 
loss and service.  The RO obtained the veteran's records 
of hospitalization in May 1989 which included testing to 
determine the etiology of his hearing loss and subsequent 
treatment records.  The veteran was afforded a VA 
examination in August 2001 and an audiological evaluation 
and that evaluation included an opinion on the contended 
causal relationship.  The veteran has been given an 
opportunity to present additional evidence and argument. 

According to the veteran's service medical records there 
is no evidence of a bilateral hearing loss in service.  
His hearing acuity at service entrance and separation was 
measured as 20/20 in both ears on service entrance and 
15/15 on service separation.  There is no evidence of a 
hearing loss during the initial post service year or for 
decades thereafter.  In April 1948 it was noted the 
veteran was able to hear a normal conversation from 20 
feet away in both ears.  

The evidence shows that the veteran currently has a 
bilateral hearing loss.  May 1980 VA records include 
diagnosis of a bilateral sensorineural hearing loss and 
subsequent testing has confirmed that diagnosis but such 
was not present during service or for decades thereafter.  
The veteran has asserted that his hearing loss was caused 
by his exposure to excessive noise while on active duty.  
However, a lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Espiritu v. Derwinski, 2 Vet.App. 492, 494 
(1992).  

VA afforded the veteran an examination to determine if 
there was a relationship between any noise exposure in 
service and his current hearing loss.  The VA examiner 
noted that the veteran had a history of post service noise 
exposure on the job and he opined that he could find 
nothing in the record to support the contended  causal 
link to service.  Thus, the veteran's bilateral hearing 
loss was first shown decades after service and the only 
competent evidence that addresses the contended causal 
relationship goes against the veteran's claim.

As the preponderance of the evidence is against the claim 
for service connection for  bilateral hearing loss, the 
benefit of the doubt doctrine is not for application in 
the instant case and the appeal must be denied.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001). 

Increased Ratings

Factual Background.  Service medical records reveal the 
veteran suffered shell fragment wounds to the right back 
and left leg in November 1944.  The veteran was admitted 
for treatment of a moderately severe perforating wound of 
the upper third of the left posterior leg.  He also 
suffered a moderately severe perforating wound of the 
right shoulder and scapular region which was infected.  
Notes from the operating room reveal the debridement and 
removal of multiple small fragments from the scapular 
region.  January 1945 records noted the left knee was 
healed but motion of the knee was very painful.  The right 
shoulder was healed.  X-rays of the left knee revealed no 
foreign bodies.   The veteran was discharged from the 
hospital in February 1945.  
A statement from a private physician in September 1947 
revealed the veteran had pain in the right shoulder and 
walked with a slight limp of the left leg.  The scar of 
the right shoulder had bled on two occasions since 
service.  There was a long scar over the right scapula.  
There was a scar on the left lower leg and posterior upper 
part of the left leg.  It was indicated in the diagnosis 
that the veteran's wounds had been aggravated by work.  

The veteran submitted his claim for service connection for 
residuals of wounds to the right shoulder and left knee in 
September 1947.  The veteran was afforded a VA examination 
in April 1948.  Examination of the right shoulder revealed 
no atrophy of hypertrophy.  The shoulder was carried 
through normal range of motion.  There was a eight and one 
half inch scar which was one inch wide extending 
diagonally over the scapula.  It began about one and one 
half inch to the right of the third dorsal vertebra.  The 
scar was healed, somewhat contracted and adherent.  There 
was moderate muscle loss of group I, especially of the 
trapezius.  The motion of the scapula was normal.  
Examination of the left knee revealed no atrophy or 
hypertrophy.  There was a scar the size of a twenty five 
cent piece just below the popliteal space a little to the 
outside which was the entrance of the missile.  The 
veteran said it traveled down coming out two and on half 
inches on the inside, diagonally down from the first scar, 
coming out on the upper third of the leg.  Both of the 
scars were well healed, possibly with some muscle 
disturbance of group XI, but not to any great degree.  The 
motion of the knee was normal in all respects with no 
crepitation.  The diagnoses were healed scars of the right 
shoulder with some loss of Muscle Group I, and healed 
scars of the left leg with some loss of Muscle Group XI.  

The RO in April 1948 granted service connection for a 
gunshot wound to Group XI, with posterior and lateral 
crural muscles of the left leg, moderate (rated 10 percent 
disabling) and an asymptomatic scar of the scapular region 
(rated noncompensably disabling).  

A VA neuropsychiatric examination in June 1948 included a 
description of how the veteran was injured.  In November 
1944 a machine gun bullet or rifle bullet struck the 
veteran's helmet and then glanced off and entered the skin 
in the posterior par of the right scapular region, and 
burrowed under the skin for some distance.  It apparently 
did not affect the lung tissue or penetrate the chest.  
The bullet was removed from the underlying skin.  While he 
was pinned down with the injury to the right shoulder a 
mortar fragment struck the left popliteal region.  A 
fragment was removed from the popliteal space during a 
hospitalization.  He had a contracture of the left knee 
and was placed in a cast for about a month to straighten 
it out.  Neurological examination revealed no muscular 
atrophy or sensory changes.  There were no weaknesses of 
any of the muscles of the forearm as a residual of the 
injury or to any of the peripheral nerves.  The 
neurological examination was negative.  

A VA examination was conducted in September 1951.  The 
veteran reported increased sensation to pin prick and 
difficulty with the right shoulder.  The pain was in the 
region of the shoulder girdle and chest muscles.  The knee 
also hurt.  Examination revealed a nine inch by one inch 
scar of the right shoulder that was well healed and 
nonadherent to underlying tissue.  There was moderate loss 
of trapezius muscle in the mid-portion on that side, with 
spasm of the underlying rhomboid muscle group causing pain 
and tenderness on pressure over those areas.  The motion 
of the scapular and shoulder was normal.  There were no 
spasms of the ridge of the major and minor groups of 
muscles.  There was considerable tenderness of the 
pectoralis, major and minor groups of muscles, anteriorly 
over the second, third and fourth ribs.  In the examiner's 
opinion the tenderness was due to reflex pain arising from 
the spasm of the rhomboid muscles in the back.  It was 
unclear but the extent of disability could not be more 
than moderate.  There was no change in the scar of the 
left knee on the posterior and posterolateral aspect where 
the scars were precisely the same as before, measuring an 
inch in diameter for one and a one half inch diameter for 
the other.  The scars were non-adherent, slightly 
symptomatic to pressure.  The diagnoses were scar of the 
right shoulder with partial loss of Muscle Group I, 
symptomatic, slight to moderately disabling; and a scar of 
the left leg, healed, slightly symptomatic and non-
disabling.  

A February 1958 rating decision found clear and 
unmistakable error in the earlier rating decision and 
granted a 10 percent rating for the right shoulder back to 
the date of the veteran's claim and continued the 10 
percent rating for the left leg.  

In March 1974 the veteran requested an increased rating.  
He submitted a May 1974 letter from a physician at Baylor 
University Medical Center.  The physician indicated that 
he had investigated whether or not the veteran had nerve 
damage.  Examination of the right shoulder revealed the 
scar along the medial border of the scapula was somewhat 
tender and might cause a bit of weakness on protraction of 
the scapula on the right.  He had normal strength and 
normal reflexes in the upper extremity.  There was a 
little tendency toward some decrease in sensation on the 
ulnar side of the hand which extended to the three 
fingers.  The neck was somewhat tight on the left lateral 
bending and on left rotation.  The outlet pulse test 
seemed essentially normal and the root compression test 
was normal.  Examination of the left knee revealed a scar 
behind the left knee with no atrophy.  He could toe walk.  
The ankle reflexes were normal and equal and so were the 
patellar.  The legs were measured as being of equal 
circumference.  An electromyogram of the cervical erector 
muscles, the scapular muscles and the entire upper 
extremity did not find any lower motor neural findings in 
the scapular area or the right upper extremity.  In the 
posterior compartment of the leg he had some larger than 
normal potentials on the left as compared with the right 
which suggested he might have had a certain degree of 
nerve damage.  The right did not look active.  The 
examiner concluded that apparently there was some element 
of cervical syndrome and muscle spasm on the right side of 
the neck and a long scar on the border of the scapula with 
weakness of about a good minus and signs of past nerve 
contusion behind the knee.  

A VA examination was performed in July 1974.  Examination 
of the right shoulder revealed a scar of the medial border 
of the scapula that was tender to deep finger pressure.  
Range of motion of the shoulder was 160 degrees of 
abduction, 150 degrees of flexion, 25 degrees of 
dorsiflexion and 80 degrees of internal and external 
rotation.  He was able to adduct to 45 degrees and touch 
the opposite shoulder with his right hand and could put 
the right hand across the back of his neck and across his 
lower back.  Examination revealed a somewhat tender scar 
with deep finger pressure.  The left knee joint was 
swollen in the anterior compartment in comparison to the 
right knee.  Range of motion was from 0 to 100 degrees of 
flexion.  There was no medial or lateral instability and 
the cruciates appeared intact.  

An increased rating to 20 percent for the gunshot wound of 
the left leg was granted in an August 1974 rating 
decision.  
In August 1980 the RO received the veteran's medical 
records from the Dallas VA Medical Center.  They included 
May 1980 records of complaints of a painful right shoulder 
and left leg.  There was no loss of motion of the right 
shoulder.  

In February 1981 the RO continued the 20 percent rating 
for the residuals of a shell fragment wound of the left 
leg and the 10 percent rating for residuals of a shall 
fragment wound of the right shoulder.  

The veteran filed a claim for increased ratings for the 
right shoulder and left leg in November 1989.  He wrote he 
had been receiving treatment at the Dallas VA Medical 
Center.  The RO received the veteran's records from the 
Dallas VA Medical Center in December 1989.  None of those 
records were related to the veteran's right shoulder or 
left leg.  The RO denied the claim for increased ratings 
in December 1989.  

The veteran again filed a claim for an increased rating in 
June 1991 and again indicated he had been treated at the 
Dallas VA Medical Center.  In August 1991 the RO received 
the veteran's outpatient treatment records form the Dallas 
VA medical Center.  They included June 1991 records of 
muscular skeletal pain secondary to trauma.  The RO denied 
the claim for an increased rating for the gunshot wound 
residuals of the left leg in an August 1991 rating 
decision.  

In April 2000 the veteran submitted a Statement Support of 
Claim.  He requested an increased evaluation for his left 
leg which he indicated had been treated at the VA in 
Dallas.  In July 2000 the veteran reopened his claim for 
an increased rating for his shoulder disorder.  

A VA examination of the left leg was performed in July 
2000.  The veteran had a small circular scar, about the 
size of a ten cent piece, posteriorly and laterally, on 
the left knee.  The veteran stated he had a numb area from 
the site of the scar distally to the ankle.  Examination 
revealed the veteran did not have complete paralysis.  He 
could feel deep touch, but he had paralysis to light touch 
and pinprick from the site of the scar to his left ankle.  
He had from 0 to 140 degrees of motion in the knee.  He 
had from 10 degrees to 45 degrees of motion in the ankle.  
The diagnosis was gunshot wound of Muscle Group XI, of the 
left leg, moderately severe with diminished sensation from 
the point of the wound to the ankle.  

VA examination of the right shoulder was conducted in 
August 2000.  The veteran complained of pain in the right 
shoulder.  He had an eight inch surgical scar posteriorly 
in the area where had was shot in the right shoulder.  He 
had some loss of motion and obvious pain in the shoulder.  
When the weather was cold or wet it was particularly 
painful.  He had from 0 to 165 degrees of abduction, from 
0 to 170 degrees of forward elevation, 85 degrees of 
external and 90 degrees of internal rotation in the 
shoulder.  He winced in pain as the shoulder was 
manipulated.  The diagnosis was gunshot wound of the right 
shoulder with loss of motion and pain.  

In August 2000 the RO denied increased ratings for the 
veteran's residuals of gunshot wounds of the left leg and 
right shoulder.  The RO notified the veteran of that 
decision in a September 2000 letter which included a copy 
of the rating decision.  The rating decision listed the 
evidence which had been received and considered.  The 
veteran submitted his notice of disagreement in October 
2000.  The RO issued the veteran a statement of the case 
in December 2000.  The veteran submitted his substantive 
appeal in January 2001.  

The RO sent the veteran a letter in March 2001 informing 
him of the provisions of the VCAA.  

Laws and Regulations.  As to the duty to assist and notify 
relating to the two increased rating issues on appeal, the 
Board notes that the aforementioned statement of the case, 
supplemental statements of the case, and letters from the 
RO, to include the March 2001 letter informing the veteran 
of the provisions of the VCAA, kept the appellant apprised 
of what he must show to prevail in his claims, what 
information and evidence he was responsible for, and what 
evidence VA must secure.  Therefore, there is no further 
duty to notify.  See Generally Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Further, it does not appear that the veteran has 
identified any pertinent evidence that has not been 
obtained or requested by the RO.  The veteran has been 
provided an examination that is adequate for rating 
purposes.  The Board finds that, under the above 
circumstances, any additional development would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in 
a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided); Wensch 
v. Principi, 15 Vet. App. 362, 368 (2001) (when there is 
extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, 
to include the revised regulatory provisions of 38 C.F.R. 
§ 3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant 
case.

The provisions of 38 C.F.R. § 4.56 provide the following 
factors to be considered in the evaluation of disabilities 
residual to healed wounds involving muscle groups due to 
gunshot or other trauma.

(a)  An open comminuted fracture with muscle or tendon 
damage will be rated as a severe injury of the muscle 
group involved unless, for locations such as in the wrist 
or over the tibia, evidence establishes that the muscle 
damage is minimal.

(b)  A through-and-through injury with muscle damage shall 
be evaluated as no less than a moderate injury for each 
group of muscles damaged.

(c)  For VA rating purposes, the cardinal signs and 
symptoms of muscle disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.

(d)  Under diagnostic codes 5301 through 5323, 
disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe or 
severe as follows:

(1)  Slight disability of muscles. 

(i)  Type of injury.  Simple wound of muscle 
without debridement or infection. 
(ii)  History and complaint.  Service department 
record of superficial wound with brief treatment 
and return to duty.  Healing with good functional 
results.  No cardinal signs or symptoms of muscle 
disability as defined in paragraph (c) of this 
section. 
(iii)  Objective findings.  Minimal scar.  No 
evidence of fascial defect, atrophy, or impaired 
tonus.  No impairment of function or metallic 
fragments retained in muscle tissue.

(2)  Moderate disability of muscles.  
(i)  Type of injury.  Through and through or deep 
penetrating wound of short track from a single 
bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, 
residuals of debridement, or prolonged infection. 
(ii)  History and complaint.  Service department 
record or other evidence of in-service treatment 
for the wound.  Record of consistent complaint of 
one or more of the cardinal signs and symptoms of 
muscle disability as defined in paragraph (c) of 
this section, particularly lowered threshold of 
fatigue after average use, affecting the 
particular functions controlled by the injured 
muscles. 
(iii)  Objective findings.  Entrance and (if 
present) exit scars, small or linear, indicating 
short track of missile through muscle tissue.  
Some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the 
sound side.

(3)  Moderately severe disability of muscles. 
(i)  Type of injury.  Through and through or deep 
penetrating wound by small high velocity missile 
or large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, 
and intermuscular scarring. 
(ii)  History and complaint.  Service department 
record or other evidence showing hospitalization 
for a prolonged period for treatment of wound.  
Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in 
paragraph (c) of this section and, if present, 
evidence of inability to keep up with work 
requirements. 
(iii)  Objective findings.  Entrance and (if 
present) exit scars indicating track of missile 
through one or more muscle groups.  Indications 
on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles 
compared with sound side.  Tests of strength and 
endurance compared with sound side demonstrate 
positive evidence of impairment.

(4)  Severe disability of muscles. 
(i)  Type of injury.  Through and through or deep 
penetrating wound due to high-velocity missile, 
or large or multiple low velocity missiles, or 
with shattering bone fracture or open comminuted 
fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, 
intermuscular binding and scarring. 
(ii)  History and complaint.  Service department 
record or other evidence showing hospitalization 
for a prolonged period for treatment of wound.  
Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in 
paragraph (c) of this section, worse than those 
shown for moderately severe muscle injuries, and, 
if present, evidence of inability to keep up with 
work requirements. 
(iii)  Objective findings.  Ragged, depressed and 
adherent scars indicating wide damage to muscle 
groups in missile track.  Palpation shows loss of 
deep fascia or muscle substance, or soft flabby 
muscles in wound area.  Muscles swell and harden 
abnormally in contraction.  Tests of strength, 
endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side 
indicate severe impairment of function.  If 
present, the following are also signs of severe 
muscle disability: 
(A)  X-ray evidence of minute multiple 
scattered foreign bodies indicating 
intermuscular trauma and explosive effect of 
the missile. 
(B)  Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over the 
bone rather than true skin covering in an 
area where bone is normally protected by 
muscle. 
(C)  Diminished muscle excitability to 
pulsed electrical current in 
electrodiagnostic tests. 
(D)  Visible or measurable atrophy. 
(E)  Adaptive contraction of an opposing 
group of muscles. 
(F)  Atrophy of muscle groups not in the 
track of the missile, particularly of the 
trapezius and serratus in wounds of the 
shoulder girdle. 
(G)  Induration or atrophy of an entire 
muscle following simple piercing by a 
projectile.

The Schedule for Rating Disabilities, at 38 C.F.R. § 4.72, 
provides that a "through and through injury, with muscle 
damage," is always at least a moderate injury, for each 
group of muscles damaged. . . .  There are locations, as 
in the wrist or over the tibia, where muscle damage might 
be minimal or damage to tendons repaired by suture, and in 
such cases requirements for severe ratings are not 
necessarily met.  38 C.F.R. § 4.72.

Injuries to the muscles of group I (including the 
extrinsic muscles of the shoulder girdle; the trapezius, 
levator scapulae and the serratus magnus) which involve 
the functions of upward rotation of the scapula, elevation 
of the arm above the shoulder level are rated as 
noncompensably disabling with slight disability of the 
dominant and non-dominant arm.  Moderate disability of the 
dominant and nondominant arm is rated as 10 percent 
disabling.  Moderately severe disability of the dominant 
arm is rated as 30 percent disabling and of the 
nondominant arm is rated as 20 percent disabling.  Severe 
disability of the dominant arm is rated as 40 percent 
disabling and of the nondominant arm is rated as 30 
percent disabling.  38 C.F.R. § 4.73, Diagnostic Code 5301 
(2002).  

Injuries to the muscles of group XI (which includes the 
posterior and lateral crural muscles and muscles of the 
calf, triceps gastrocnemius and soleus, tibialis 
posterior, peroneus longus, peroneus brevis, flexor 
hallucis longus, flexor digitorum longus, popliteus and 
plantaris) which involve the functions of propulsion, 
plantar flexion of the foot, stabilization of the arch, 
flexion of the toes, flexion of the knee, posterior and 
lateral crural muscles and muscles of the calf are rated 
20 percent for moderately severe disability.  Severe 
disability is rated as 30 percent disabling.  38 C.F.R. 
§ 4.73, Diagnostic Code 5311 (2002).  

Analysis.  The veteran is seeking increased ratings for 
the residuals of gunshot wounds to the left leg and right 
shoulder.  In April 1948 a VA examiner identified the 
injured muscle group of the left leg as Muscle Group XI.  
The residuals of gunshot wounds to the left leg are 
currently rated as 20 percent disabling based on 38 C.F.R. 
§ 4.73, Diagnostic Code 5311 (2002).  A 20 percent rating 
is assigned for moderately severe disability of the 
muscles of Group XI.  An increased rating to 30 percent 
requires severe disability of the muscles of Group XI.  

Severe disability of the muscles is defined in 38 C.F.R. 
§ 4.56 (d)(4)(2002).  The first consideration is the type 
of injury.  The left leg was injured when a mortar 
fragment struck the veteran in the right popliteal space.  
The available service medical records do not reveal a 
history of extensive debridement, prolonged infection or 
sloughing of the soft parts or intermuscular scarring.  X-
rays in service did not reveal any foreign bodies in the 
left knee.  

The Board has reviewed the medical records for indications 
of loss of power, weakness, lowered threshold of fatigue, 
fatigue pain or any impairment of coordination and 
uncertainty of movement.  The VA examination in April 1948 
revealed no atrophy of the left leg.  Although there was 
some muscle disturbance of Muscle Group XI there was no 
atrophy.  The motion of the knee was normal.  In September 
1951 VA examination noted only scars of the left knee.  VA 
examination in 1974 revealed the left knee joint was 
swollen.  There was limitation of motion to 100 degrees of 
extension.  In August 1980 the veteran complained of left 
leg pain.  VA examination in July 2000 revealed an area of 
numbness from the site of the scar to the left ankle.  The 
diagnosis was moderately severe gunshot wound of Muscle 
Group XI.  The veteran had form 0 to 140 degrees of motion 
in the left knee.  

The Board also looked for signs of severe muscle 
disability.  There is no evidence of X-rays revealing any 
scattered foreign bodies in the left leg.  In September 
1951 the veteran's scars of the left leg were described as 
non-adherent.  The record does not reveal evidence of 
adhesion of the left leg scars to the bone.  The 
examinations have not revealed visible or measurable 
atrophy of the muscles of Muscle Group XI.  No references 
appear noting atrophy of muscles not in the track of the 
missile.  

The medical record does not reveal evidence of severe 
disability of Muscle Group XI.  The Board has noted the 
findings of a numb area of the left leg in the July 2000 
VA examination report.  The regulations prohibit combining 
a muscle injury rating with a peripheral nerve paralysis 
rating of the same body part unless the injuries affect 
entirely different functions.  38 C.F.R. § 4.55(a)(2002).  
The numbness is not shown to affect functions different 
from those of Muscle Group XI.  

Based on a comparison of the medical evidence with the 
criteria for severe muscle injury the Board has determined 
the preponderance of the evidence is against a finding 
that the veteran's residuals of a gunshot wound of the 
left leg is productive of more than moderately severe 
injury or disability to Muscle Group XI, within the 
meaning of the cited legal authority, to include 38 C.F.R. 
§ 4.56.  Accordingly, a rating in excess of 20 percent 
must be denied.  The Board also finds that there is no 
objective medical evidence of a current tender or 
otherwise symptomatic shell fragment wound scar.

The veteran's residuals of gunshot wounds to the left 
shoulder are currently rated as 10 percent disabling.  VA 
examination in April 1948 identified the injured muscles 
of the right shoulder as those of Muscle Group I.  
Injuries to Muscle Group I are rated in part based on 
whether the injury is to the dominant or non-dominant 
shoulder.  It is apparent that the veteran is right hand 
dominant.  The right shoulder is currently rated as 
moderately disabled based on a moderate injury to the 
dominant Muscle Group I, for a 10 percent rating.  
38 C.F.R. § 4.73, Diagnostic Code 5301 (2002).  

A higher evaluation to 30 percent requires evidence of 
moderately severe injury to the dominant shoulder muscles.  
The regulations define moderately severe injury of the 
muscles in 38 C.F.R. § 4.56(d)(3).  The Board has compared 
the findings in the medical records with the criteria 
outlined in the regulation.  The first consideration is 
the type of injury.  Service medical records and the June 
1948 VA neuropsychiatric examination report provide a 
description of the injury to the right shoulder.  Service 
medical records indicate the veteran suffered a moderately 
severe perforating wound of the right shoulder.  Notes 
from the operating room reveal the wound was debrided and 
multiple small fragments were removed from the scapular 
area.  The wound was infected, the records do not comment 
on whether or not there was prolonged infection.  Although 
the veteran was not released from the hospital until 
February 1945 after he was wounded in November of 1944.  

A review of the veteran's history and complaints reveals 
that in September 1947, he  had pain in the right shoulder 
and the examiner noted his wound had been aggravated by 
work.  

In April 1948 examination of the right shoulder revealed 
no atrophy and the veteran had normal range of motion of 
the shoulder.  There was moderate muscle loss of Muscle 
Group I, especially the trapezius.  A September 1951 VA 
examination confirmed moderate loss of the trapezius 
muscle.  A VA examination in March 1974 revealed weakness 
on protraction of the scapula on the right side.  An 
August 2000 VA examination of the right shoulder revealed 
some loss of motion and obvious pain in the right 
shoulder.  

It is the Board's judgment that the historical records 
show that the description of the injury is consistent with 
the criteria for at least moderate disability of Muscle 
Group I and that there are some characteristics suggestive 
of moderately severe disability such as a prolonged 
hospitalization immediately after the injury.  The Board 
finds that, when considering all of the relevant evidence 
in toto, to include the most recent compensation 
examination, the relevant abnormal findings more nearly 
approximate the criteria for the next highest rating 
(moderately severe disability of Muscle Group I), which 
supports an increased rating to 30 percent. 

The Board also considered whether or not a higher 
evaluation based on severe disability of the muscle should 
be assigned.  Historical review of the medical record does 
not reveal evidence a severe injury such as any shattering 
of the bone or a compound comminuted fracture.  There is 
no evidence of sloughing of soft tissue, intermuscular 
binding or scarring.  Multiple foreign bodies were removed 
from the shoulder.  There is no evidence of adhesion of 
the scar to the bone.  Examination in April 1948 by VA 
revealed no atrophy.  Although there was spasm of the 
underlying rhomboid muscle, there was no evidence of 
atrophy of muscle groups not in the track of the missile 
or adaptive contraction of opposing muscle groups.  The 
evidence does not reveal severe disability of Muscle Group 
I.  Accordingly, a rating in excess of 30 percent is not 
warranted.  

The Board also finds that a rating in excess of 30 percent 
is not warranted under the range of motion codes for the 
dominant shoulder.  Specifically, while there is some 
limitation of motion of the right shoulder apparent, the 
degree of limitation falls far short of what is required 
for a 40 percent rating under the applicable rating 
criteria.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  In 
order to support such a rating, the limitation of shoulder 
motion must be to only 25 degrees from the side.  
Abduction and flexion of the shoulder were most recently 
shown to be to 160 and 150 degrees, respectively, and 
ranges in the other planes were not appreciably limited.   

The Board has also considered functional loss of the right 
shoulder, as is required under 38 C.F.R. §§ 4.40 and 4.45 
(2002).  However, the August 2000 VA orthopedic 
examination revealed only mild to moderate functional 
loss, and the Board finds this symptomatology is not 
consistent with a rating in excess of 30 percent.  There 
is no objective evidence to show that pain, flare-ups of 
pain, weakness, fatigue, incoordination, swelling, 
deformity, disuse atrophy, or any other symptom or 
clinical finding results in additional functional 
limitation to a degree that would support a rating in 
excess of 30 percent under the applicable rating criteria.  
Id; DeLuca v. Brown, 8 Vet. App. 202, 204- 07 (1996).

The Board does not have the authority to assign an 
extraschedular rating in the first instance, nor does this 
case present an exceptional or unusual disability picture 
which would warrant referral to appropriate VA officials 
for consideration of extraschedular ratings under 38 
C.F.R. § 3.321(b)(1).  Bagwell v. Brown, 9 Vet. App. 337 
(1996).  The veteran's residuals of gunshot wounds have 
not necessitated any hospitalizations in recent years, let 
alone frequent periods of hospitalization, nor is either 
disability attended by other such factors as would render 
impracticable the application of the regular schedular 
rating standards.  There is no competent evidence that 
this condition causes marked interference with employment 
or requires frequent hospitalizations or otherwise 
produces unrecognized impairment suggesting extraschedular 
consideration is indicated.  
As the preponderance of the evidence is against the claim 
for a rating in excess of 20 percent for residuals of a 
gunshot wound to the left leg, the benefit of the doubt 
doctrine is not for application in the instant case.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  For 
the aforementioned reasons and bases, and with application 
of 38 C.F.R. § 4.7, the record supports an increased 
rating to 30 percent for residuals of a gunshot wound of 
the right shoulder.  As the preponderance of the evidence 
is against a rating in excess of 30 percent for this 
latter disability, the benefit of the doubt doctrine does 
not apply to this aspect of the veteran's claim. 

 
ORDER

New and material evidence has been submitted to reopen the 
veteran's claims for service connection for bilateral 
hearing loss and tinnitus, to this extent only the appeal 
is granted.  (As noted in the introduction to this 
decision, appellate review of the issue of service 
connection for tinnitus is being deferred pending 
additional development.) 

Service connection for bilateral hearing loss is denied.  

A rating in excess of 30 percent for residuals of a 
gunshot wound of the left leg, with Muscle Group XI 
involvement, is denied.  

An increased rating to 30 percent (but not more) for 
residuals of a gunshot wound of the right shoulder, with 
Muscle Group I involvement, is granted, subject to 
regulations governing the award of monetary benefits.  



		
	R. F. Williams
	Member, Board of Veterans' Appeals
IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

